 

 

UNITED STATES DISTRI SON ICT COU
EASTERN DISTRICT OF QISTRICT“W

 

UNITED STATES OF AMERICA,
Plaintiff, SLERK

v. Case No. 19-CR
[18 U.S.C. §§ 922(g)(1) & 924(a)(2)]

Defendant. 19 -CR-170

PERRY G. LEE,

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:

1. On or about June 23, 2019, in the State and Eastern District of Wisconsin,

PERRY G. LEE,
knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.
2. The firearm is more fully described as a Taurus, model PT940, .40 caliber pistol,
bearing serial number SWJ15661.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:19-cr-00170-JPS Filed 09/24/19 Page 1of2 Document 1

 
 

 

FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1) set forth in this Indictment, the defendant, Perry G. Lee, shall forfeit to the United
States pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved in the knowing violation of Section
922(g)(1), including, but not limited to: a Taurus, model PT940, .40 caliber pistol, bearing serial

number SWJ15661.

A TRUE BILL:

FOREPERSON
AND
Date: O Sept / Ju ] Mey

i

MATTHEW D. cRUBGER
United States Attorney

a

 

Case 2:19-cr-00170-JPS Filed 09/24/19 Page 2 of 2 Document 1
